Title: From Benjamin Franklin to Joshua Babcock, 13 January 1772
From: Franklin, Benjamin
To: Babcock, Joshua


Dear Sir,
London, Jan. 13. 1772
It was with great Pleasure I learnt by Mr. Marchant, that you and Mrs. Babcock and all your good Family continue well and happy. I hope I shall find you all in the same State when I next come your Way, and take Shelter as often heretofore under your hospitable Roof. The Colonel, I am told, continues an active and able Farmer, the most honourable of all Employments, in my Opinion as being the most useful in itself, and rendring the Man most independent. My Namesake, his Son, will soon I hope be able to drive the Plough for him.

I have lately made a Tour thro’ Ireland and Scotland. In these Countries a small Part of the Society are Landlords, great Noblemen and Gentlemen, extreamly opulent, living in the highest Affluence and Magnificence: The Bulk of the People Tenants, extreamly poor, living in the most sordid Wretchedness in dirty Hovels of Mud and Straw, and cloathed only in Rags. I thought often of the Happiness of New England, where every Man is a Freeholder, has a Vote in publick Affairs, lives in a tidy warm House, has plenty of good Food and Fewel, with whole Cloaths from Head to Foot, the Manufactury perhaps of his own Family. Long may they continue in this Situation! But if they should ever envy the Trade of these Countries, I can put them in a Way to obtain a Share of it. Let them with three fourths of the People of Ireland, live the Year round on Potatoes and Butter milk, without Shirts, then may their Merchants export Beef, Butter and Linnen. Let them with the Generality of the Common People of Scotland go Barefoot, then may they make large Exports in Shoes and Stockings: And if they will be content to wear Rags like the Spinners and Weavers of England, they may make Cloths and Stuffs for all Parts of the World. Farther, if my Countrymen should ever wish for the Honour of having among them a Gentry enormously wealthy, let them sell their Farms and pay rack’d Rents; the Scale of the Landlords will rise as that of the Tenants is depress’d who will soon become poor, tattered, dirty, and abject in Spirit. Had I never been in the American Colonies, but was to form my Judgment of Civil Society by what I have lately seen, I should never advise a Nation of Savages to admit of Civilisation: For I assure you, that in the Possession and Enjoyment of the various Comforts of Life, compar’d to these People every Indian is a Gentleman: And the Effect of this kind of Civil Society seems only to be, the depressing Multitudes below the Savage State that a few may be rais’d above it. My best Wishes attend you and yours, being ever with great Esteem, Dear Sir, Your most obedient and most humble Servant
B F
Dr Babcock
